Town of W. Seneca v Louis Design Solutions Architecture, LLC (2020 NY Slip Op 05327)





Town of W. Seneca v Louis Design Solutions Architecture, LLC


2020 NY Slip Op 05327


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, TROUTMAN, AND DEJOSEPH, JJ.


272 CA 19-00833

[*1]TOWN OF WEST SENECA, PLAINTIFF-APPELLANT,
vLOUIS DESIGN SOLUTIONS ARCHITECTURE, LLC, FORMERLY KNOWN AS LOUIS DESIGN GROUP, DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


ERNSTROM & DRESTE, LLP, ROCHESTER (MATTHEW D. HOLMES OF COUNSEL), FOR PLAINTIFF-APPELLANT.
BURGIO, CURVIN & BANKER, BUFFALO (HILARY C. BANKER OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered April 22, 2019. The order and judgment revised a prior order and judgment granting defendant's motion to dismiss the complaint. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Town of W. Seneca v Kideney Architects, P.C. ([appeal No. 1] — AD3d — [Oct. 2, 2020] [4th Dept 2020]).
Entered: October 2, 2020
Mark W. Bennett
Clerk of the Court